Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190243371A1 to Nister et al. (hereinafter, Nister) in view of EP2253499A1 to Reimund, which was cited by Applicant, and US 20200117192 A1 to Satoh et al. (hereinafter, Satoh). 
	Regarding claim 1, the applicant implicitly admitted that the following limitations are the prior art work of another:
	a  driving control apparatus for a vehicle, comprising: an environmental condition estimating part including a surrounding recognition function for recognizing a vehicle's driving lane and other vehicles driving in the driving lane and a function for obtaining the vehicle's moving state; a path generating part for generating a target path on the basis of information obtained by the environmental condition estimating part; and a vehicle control part configured to perform speed control for keeping a preset target speed or target inter-vehicle distance with a preceding other vehicle and steering control for causing the vehicle to follow the target path, and having: an ACC function for performing constant speed cruise according to the target speed when there is no preceding other vehicle in the vehicle's driving lane and performing following cruise by maintaining the predetermined inter-vehicle distance when there is a preceding other vehicle; an LKA function for maintaining cruise in the vehicle's driving lane by following control to the target path; an override function for stopping the ACC function and the LKA function by a driver's operation intervention; and a function for performing fallback control of the LKA function, with notifying the driver of ACC function stop, LKA function stop advance notice, and operation takeover, at a time of system limit of the ACC function {these limitations were followed by a transitional clause, “characterized in that” in the original claims submitted on February 20, 2020. See MPEP 2129(III) Jepson claims}. 
	Nister does not explicitly disclose: the fallback control including gradually decreasing the LKA function, wherein when the system limit of the ACC function is reached, LKA override threshold values serving as a determination criterion of the operation intervention for stopping the LKA function are set to a second value greater than a first value during normal operation when the ACC function is within the system limit.
In relation to this limitation, Nister teaches in paragraph [0104]: the thresholds or bounds may be defined, without limitation, based on percentages (e.g., braking intensity percentages) and/or time (e.g., time to come to a complete stop, such as based on a current speed or velocity) [gradually decreasing]/ paragraph [0219]: the controller(s) 1136 may include onboard (e.g., integrated) computing devices that process sensor signals, and output operation commands to enable autonomous driving and/or to assist a human driver in driving the vehicle 102. [controller’s assisting a human driver means human driving, that is, override.] / paragraph [0105]: the claimed set may represent the safety procedure with a first steering profile (e.g., a defined maximum steering profile) for reaching a lateral location (e.g., the side of the road, lining up with the road, etc.) more quickly than a second steering profile, and may represent the safety procedure with the second steering profile for reaching the lateral location more slowly than the first steering profile. In such an example, thresholds or bounds may be set and/or determined to define the first steering profile (e.g., a defined maximum or upper bounded steering profile) and the second braking profile (e.g., a defined minimum or lower bounded steering profile). Depending on the embodiment, the thresholds or bounds for generating the claimed set may be different. [the first and second steering profiles may be used under different driving situations]}.
	It is noted that steering profile for reaching the lateral location more slowly means limiting excessive steering operation. Therefore, thresholds for steering profile are closely related to LKA override threshold values. Nister does not explicitly disclose that the steering profiles are LKA override threshold values which differ based on the system limit of the ACC function.
	Reimund remedies this and teaches in fig. 2, which is repeated below, paragraph [0032] of the English specification: For this purpose, on the one hand, an object signal is taken into account. This indicates whether there is a relevant raised object outside of the lane currently being traveled on, but adjacent to a recognized lane marking of the current lane, which is
consequently in a certain relevant longitudinal distance range from motor vehicle 1, so that
when motor vehicle 1 approaches laterally the lane marking and passing the same threatens a
collision with the object. Such an object can be, for example, a crash barrier, vegetation or another motor vehicle located in an adjacent lane. In the present case, the object signal is determined on the basis of data from the ultrasonic sensors 7, but other types of sensors are also conceivable, for example at least one radar sensor or at least one lidar sensor or a camera.
355 While in the present case the data from the ultrasonic sensors 7 are evaluated by another
driver assistance system in order to then be transmitted to the lane departure warning system
2, it is of course also conceivable for the object signal to be determined by the lane departure
warning system 2 itself. / It is noted that the object signal implies the system limit of the ACC function. / paragraph [0034]: This additional information - the object signal and the attention value - is now taken into account by the lane departure warning system 2. If an object signal is present and/or the driver's attention value falls below a predetermined limit value, a threshold value can be increased in lane departure warning system 2 if the driver's action to deactivate the countersteering torque is based on a threshold value or a warning can be generated parallel to the lateral control intervention, ie the countersteering torque. This is illustrated in FIGS. 2-4 using concrete examples. / paragraph [0036]: In normal operation, ie when there is no object signal and the attention value is above the limit value, the threshold value 12 is relevant. If it is reached by the amount of manual steering torque, point 14, the countersteering torque is
deactivated, ramp 15. However, if there is an object signal or if the attention value falls below the limit value, the threshold value 13 is relevant. Only when it is reached, point 16, is the countersteering torque deactivated, ramp 17. Deactivation is therefore made more difficult in this case due to the additional information.

    PNG
    media_image1.png
    910
    1522
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the different LKA override thresholds feature of Reimund with the described invention of Nister in order to prevent excessive override control.
Nister does not explicitly disclose that the operation intervention is by the driver. 
Satoh remedies this and teaches in abstract: to control the vehicle so that, by appropriately controlling override in accordance with the vehicle behavior upon driver override, the vehicle behavior does not become unstable. / paragraph [0002]: Adaptive cruise control, a lane keeping assist system, emergency automatic braking, and the like have come into practical use as functions to automate some driving operation. / paragraph [0003]: All of these functions are systems that allow operation intervention by a driver (override) during control. / paragraph [0009]: provide a travel control device for a vehicle with which it is possible to control the vehicle so that, by appropriately controlling an override in accordance with the vehicle behavior upon a driver override, the vehicle behavior does not become unstable.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver override feature for ACC and LKA of Satoh with the described invention of Nister in view of Reimund in order to allow operator intervention. 
Regarding claim 3, which depends from claim 1, Nister further teaches: wherein the system limit of the ACC function is determined on the basis that a curvature of a curve with respect to vehicle speed exceeds a set limit value {Nister, paragraph [0096], [0298]: safety procedure 212 may include the actor 204 following the road shape to accommodate for curves; the vehicle 102 may include an ADAS system 1138. The ADAS system 1138 may include autonomous/adaptive/automatic cruise control (ACC)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the curve accommodation feature of Nister with the described invention of the modified Nister in order to adopt curvature as a factor for limiting ACC function. 
Regarding claim 6, which depends from claim 1, Nister further teaches: wherein the LKA override threshold values at the time of system limit of the ACC function are configured to be kept from the notification of LKA function stop and operation takeover to end of the fallback control {Nister, paragraph [0105]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the settable threshold feature of Nister so that the determined override threshold values to be kept until transient condition ends in order to prevent excessive override control during the period.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nister in view of  Reimund and Satoh and in further view of US 20150166062 A1 to Johnson et al. (hereinafter, Johnson). 
Regarding claim 2, which depends from claim 1, Johnson teaches: wherein the system limit of the ACC function is determined on the basis that a set limit value is exceeded due to cutting- in of a vehicle driving in a neighboring lane or sudden braking of a preceding vehicle {Johnson, paragraph [0056], [0070], [0088]: the allowed deceleration was set to 4 m/s.sup.2 to also enable the system to react to more critical situations, such as, close cut-in maneuvers or the like; In spite of the critical cut-in at about 4.5 m in front of the SV, uncomfortable jerks in the actual acceleration .alpha..sub.act can be avoided while the situation is resolved by the function; the system may include an adaptive cruise control (ACC) type of interface}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cut-in reaction feature of Johnson with the described invention of the modified Nister in order to handle critical situation including cut-in. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nister in view of Reimund and Satoh and in further view of US 20210370914A1 to Li et al. (hereinafter, Li). 
Regarding claim 4, which depends from claim 1, Li teaches: wherein the system limit of the ACC function is determined on the basis of activation of a vehicle behavior stabilization control system caused by a road surface condition {Li, paragraph [0083]: the stability of the vehicle is controlled by the ESP}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle control stability of Li with the described invention of the modified Nister in order to handle critical situation including activation of the vehicle stability control.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nister in view of Reimund and Satoh and in further view of US 20170029021 A1 to Lee et al. (hereinafter, Lee).
Regarding claim 5, which depends from claim 1, Lee teaches: wherein the LKA override threshold values include LKA override threshold values composed of an additive steering override threshold value and/or a subtractive steering override threshold value serving as a determination criterion of steering operation intervention {Lee, paragraph [0005]: another type of ADAS is an active front steering (AFS) system that adds or subtracts a steering component to the angular movement of the steering wheel in order to reduce the driver effort required to rotate the steering wheel and/or augment the driver steering for improved vehicle safety and stability}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additive/subtractive steering feature of Lee with the described invention of the modified Nister in order to adopt additive/subtractive steering control in setting LKA override threshold values.
	
Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive. 
Applicant argued that Nister fails to teach the LKA override threshold values as described in claim 1. In response, Reimund, which teaches different LKA override threshold values, which applies to different driving situations, is combined with Nister.
Applicant argued that Nister fails to teach that the LKA override threshold values is set for the driver’s operation intervention. In response, Satoh, which teaches driver override for ACC and LKA functions, is combined with Nister.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661